PER CURIAM.
Jones appeals from the trial court’s summary denial of his motion for relief filed pursuant to Florida Rule of Criminal procedure 3.800(a). On appeal, Jones claims his plea was involuntary since he bargained for a downward departure sentence and did not receive one. We affirm, but without prejudice to Jones to file a sworn motion pursuant to Florida Rule of Criminal Procedure 3.850, in which he alleges grounds for relief pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). See Parker v. State, 767 So.2d 532 (Fla. 5th DCA 2000).
AFFIRMED.
THOMPSON, C.J., W. SHARP, and PETERSON, JJ., concur.